Affirming.
This action involves a contest as to the validity of an instrument of writing which was probated in the Jefferson County Court as the will of Minnie Kiefer, deceased, and is in this court for the second time. Upon the first trial the jury found against the proponents under peremptory instructions, and that action was reversed by this Court. Kiefer's Ex'r and Ex'x v. Deibel, 292 Ky. 318, 166 S.W.2d 430. Upon the second trial, under instructions on the merits of the case, the jury found that the writing in question was not the will of Minnie Kiefer. From that verdict, and the judgment which was entered thereon, the proponents have appealed.
The purported bill of exceptions having been stricken, on motion of the appellees, on the ground that there was no order of the lower court filing same and making it a part of the record, we have looked only to the pleadings to ascertain whether they support the verdict and judgment. It is our opinion that they do. Easley  Siegelman v. Kramer, 264 Ky. 425,  94 S.W.2d 1030.
Judgment affirmed. *Page 814